Order, Supreme Court, New York County (Richard *214B. Lowe, III, J.), entered July 29, 2005, which, to the extent appealed from, denied the corporate defendants’ motion to vacate the arbitration award, unanimously affirmed, with costs.
The panel’s reading and application of the subject note’s provision barring setoffs, even if not specifically barring defenses, was neither in “manifest disregard of the law” (Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 480-481 [2006], cert dismissed — US —, 127 S Ct 34 [2006]) nor “totally irrational” (Matter of Local Div. 1179, Amalgamated Tr. Union, AFL-CIO [Green Bus Lines], 50 NY2d 1007, 1009 [1980]). Nor did the arbitrators exceed their power (CPLR 7511 [b] [1] [iii]; Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]; see Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383 [1960]).
We have considered the corporate defendants’ remaining arguments and find them unavailing. Concur—Sullivan, J.E, Williams, Gonzalez, Sweeny and Kavanagh, JJ.